Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 1 of 25



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 95-00314-CR-LENARD

  UNITED STATES OF AMERICA,

  v.

  RAUL E. ISRAEL,

        Defendant.
  ___________________________________/

     ORDER DENYING MOTION FOR ORDER REDUCING SENTENCE OR
    MODIFYING JUDGMENT TO ALLOW REMAINDER OF SENTENCE TO BE
        SERVED ON HOME CONFINEMENT PURSUANT TO 18 U.S.C. §
                      3582(c)(1)(A)(i) (D.E. 432)

         THIS CAUSE is before the Court on Defendant Raul E. Israel’s Motion for Order

  Reducing Sentence or Modifying Judgment to Allow Remainder of Sentence to be Served

  on Home Confinement Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), (“Motion,” D.E. 432),

  filed through counsel on April 17, 2020. The Government filed a Response on May 11,

  2020, (“Response,” D.E. 434), to which Defendant filed a Reply on May 12, 2020,

  (“Reply,” D.E. 435). The Court ordered supplemental briefing, (D.E. 436), and on May

  20, 2020, Defendant, through counsel, filed a Supplemental Brief, (D.E. 437). The

  Government filed a Response, (“Supplemental Response,” D.E. 439), to which Defendant

  filed a Reply, (“Supplemental Reply,” D.E. 444). Defendant also responded pro se to the

  Court’s request for supplemental briefing and filed additional materials with the Court.

  (D.E. 438.) Upon review of the Motion, Response, Reply, supplemental materials, and the

  record, the Court finds as follows.
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 2 of 25



  I.    Background

        After a jury trial, the Court adjudicated Defendant guilty of conspiracy to import

  cocaine and conspiracy to launder money. (D.E. 218.) On November 13, 1996, the Court

  sentenced Defendant to 500 months’ imprisonment on the drug charge and 240 months’

  imprisonment on the money laundering charge, to run concurrently. (D.E. 217.) Defendant

  appealed and on February 6, 2001, the Eleventh Circuit affirmed the Court’s Judgment,

  (D.E. 342); Mandate issued June 7, 2001, (id.). Since then, Defendant has filed several

  motions seeking relief from Judgment or a reduction of sentence, all of which have been

  denied. (See D.E. 366, 370, 375, 389, 392, 403, 405, 415, 423, 427.) Defendant has also

  collaterally attacked his sentence on several occasions without success. See Israel v.

  United States, Case No. 02-22919-Civ-Lenard (S.D. Fla. filed Oct. 1, 2020); Israel v.

  United States, Case No. 10-20641-Civ-Lenard (S.D. Fla. filed Mar. 3, 2010); Israel v.

  United States, Case No. 13-20349-Civ-Lenard (S.D. Fla. filed Jan. 23, 2013); Israel v.

  Warden, FCC Coleman – Medium, Case No. 5:14-cv-00507-WTH-PRL (M.D. Fla. filed

  Sept. 17, 2014); Israel v. United States, Case No. 17-23863-Civ-Lenard (S.D. Fla. filed

  Oct. 20, 2017). He is currently incarcerated at the FCI-Miami, and according to BOP’s

  website, is scheduled to be released November 26, 2030.

        On April 17, 2020, Defendant filed the instant Motion seeking “compassionate

  release under 18 U.S.C. § 3582(c)(1)(A) based on the ‘extraordinary and compelling

  reasons’ presented by the COVID-19 pandemic.” (D.E. 432 at 1.)




                                             2
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 3 of 25



  II.    Legal Standard

         Section 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-

  391, 132 Stat. 5194, contains the “compassionate release” provision. That statute provides,

  in relevant part:

         (c) Modification of an imposed term of imprisonment.--The court may not
         modify a term of imprisonment once it has been imposed except that—

             (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or
                upon motion of the defendant after the defendant has fully exhausted
                all administrative rights to appeal a failure of the Bureau of Prisons to
                bring a motion on the defendant’s behalf or the lapse of 30 days from
                the receipt of such a request by the warden of the defendant’s facility,
                whichever is earlier, may reduce the term of imprisonment (and may
                impose a term of probation or supervised release with or without
                conditions that does not exceed the unserved portion of the original
                term of imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction;

                      and that such a reduction is consistent with applicable policy
                      statements issued by the Sentencing Commission[.]

  18 U.S.C. § 3582(c)(1)(A)(i) (2019).1 Prior to the First Step Act, the United States

  Sentencing Commission promulgated a policy statement permitting courts to reduce a




         1
                  Prior to the First Step Act, only the Director of the Bureau of Prisons could move
  the Court for a reduction of a prisoner’s sentence under this provision. See Cruz-Pagan v. Warden,
  FCC Coleman-Low, 486 F. App’x 77, 79 (11th Cir. 2012). Section 603(b) of the First Step Act
  amended Section 3582(c)(1)(A) “to permit a defendant to seek compassionate release after fully
  exhausting administrative remedies for the failure of the Bureau of Prisons to bring a motion on
  behalf of the defendant, or 30 days after requesting the warden of the facility to bring such a
  motion.” United States v. Nasirun, Case No. 8:99-CR-367-T-27TBM, 2020 WL 686030, at *2
  (M.D. Fla. Feb. 11, 2020).
                                                  3
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 4 of 25



  defendant’s sentence if it determines that: (1) “[e]xtraordinary and compelling reasons

  warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of any other person

  or to the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

  consistent with this policy statement.” U.S.S.G. § 1B1.13. The Sentencing Commission

  further provided the following Application Note regarding what may constitute

  “extraordinary and compelling circumstances”:

         1. Extraordinary and Compelling Reasons.—Provided the defendant
            meets the requirements of subdivision (2), extraordinary and compelling
            reasons exist under any of the circumstances set forth below:

            (A) Medical Condition of the Defendant.—

                 (i) The defendant is suffering from a terminal illness (i.e., a serious
                 and advanced illness with an end of life trajectory). A specific
                 prognosis of life expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples include metastatic
                 solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                 organ disease, and advanced dementia.

                 (ii) The defendant is—

                    (I) suffering from a serious physical or medical condition,

                    (II) suffering from a serious functional or cognitive impairment,
                    or

                    (III) experiencing deteriorating physical or mental health because
                    of the aging process,

                 that substantially diminishes the ability of the defendant to provide
                 self-care within the environment of a correctional facility and from
                 which he or she is not expected to recover.

             (B) Age of the Defendant.—The defendant (i) is at least 65 years old;
             (ii) is experiencing a serious deterioration in physical or mental health
             because of the aging process; and (iii) has served at least 10 years or 75
             percent of his or her term of imprisonment, whichever is less.

                                                4
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 5 of 25




              (C) Family Circumstances.—

                   (i) The death or incapacitation of the caregiver of the defendant’s
                   minor child or minor children.

                   (ii) The incapacitation of the defendant’s spouse or registered
                   partner when the defendant would be the only available caregiver
                   for the spouse or registered partner.

              (D) Other Reasons.—As determined by the Director of the Bureau of
              Prisons,[2] there exists in the defendant’s case an extraordinary and
              compelling reason other than, or in combination with, the reasons
              described in subdivisions (A) through (C).

  U.S.S.G. § 1B1.13 n.1 (emphasis added). “In seeking a reduced sentence under this

  framework, the defendant ‘bears the burden of establishing that compassionate release is

  warranted.’” United States v. Rodriguez-Orejuela, __ F. Supp. 3d __, Case Number: 03-

  CR-20774-MORENO, 2020 WL 2050434, at *5 (S.D. Fla. Apr. 28, 2020) (quoting United

  States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

  2019) (citing United States v. Hamilton, 715 F.3d 328, 341 (11th Cir. 2013))).




         2
                   Although prior to the enactment of the First Step Act of 2018 only the Director of
  BOP could determine whether “other” extraordinary and compelling reason existed for
  compassionate release, the overwhelming majority of courts analyzing motions for compassionate
  release after the enactment of the First Step Act of 2018 find that courts can now determine whether
  “other” extraordinary and compelling reasons warrant compassionate release under U.S.S.G. §
  1B1.13 n.1(D). See, e.g., United States v. Rodriguez, Case No. 17-cr-00021-WHO-1, 2019 WL
  6311388, at *7 (N.D. Cal. Nov. 25, 2019); United States v. Urkevich, 2 8:03CR37, 2019 WL
  6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D.
  Iowa 2019), United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019); United States v. Fox,
  Criminal No. 2:14-cr-03-DBH, 2019 WL 3046086, *3 (D. Me. July 11, 2019); United States v.
  Beck, 1:13-CR-186-6, 2019 WL 2716505, at *6, 9 (M.D.N.C. June 28, 2019); United States v.
  Cantu, Criminal Action No. 1:05-CR-458-1, at *4 (S.D. Tex. June 17, 2019).
                                                   5
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 6 of 25



  III.   Discussion

         Defendant argues that the Court should grant relief based on his “age (76 years old),

  medical conditions (heart attack resulting in open heart surgery), and his unique

  susceptibility to contracting the fatal disease while housed in a crowded facility with

  limited ability to take necessary self-protective measures such as isolating himself and

  regularly washing or sanitizing his hands.” (Id.) He argues that the Court should waive

  Section 3582(c)(1)(A)’s exhaustion requirement because he is facing irreparable harm and

  exhaustion would be futile. (Id. at 13-14.) In this regard, Defendant asserts that he

  submitted his request for compassionate release to the Warden of his institution on March

  31, 2020—less than thirty days before he filed the instant Motion—but he did not attach a

  copy of the request to this Motion. (Id. at 17.) Defendant also asserts that his wife wrote

  a letter to the Warden on March 27, 2020 stating that he could live with her if released,

  (id.); he attached a copy of that letter to the Motion, (D.E. 432-1). Finally, Defendant

  argues that the Section 3553(a) factors warrant a reduction of sentence to time-served, or

  alternatively an order modifying his judgment to serve the remainder of his sentence on

  home confinement. (Id. at 18.)

         In its Response, the Government argues that the Court is without authority to grant

  Defendant’s request for home confinement, as only the Bureau of Prisons (“BOP”) has the

  authority to place a prisoner in home confinement. (D.E. 434 at 1-2.) It further argues that

  although the Court has the authority to reduce Defendant’s sentence for “extraordinary and

  compelling reasons”—which may include consideration of a serious physical or medical

  condition or deteriorating physical or mental health because of the aging process, U.S.S.G.

                                               6
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 7 of 25



  § 1B1.13 n.1—it is Defendant’s burden to establish his right to a sentence reduction, and

  he has provided no medical records setting out his current health conditions. (Resp. at 3.)

  The Government further argues that Defendant has not shown that he is at an extreme risk

  from COVID-19 in BOP Custody but would be at significantly less risk if released from

  confinement. (Id.) In this regard, the Government argues that BOP has taken the pandemic

  very seriously and has implemented extensive procedures to control the spread of COVID-

  19 among the prison population. (Id.) Finally, the Government argues that Defendant

  failed to present any evidence showing that he exhausted administrative remedies, and the

  Court is without jurisdiction to consider a motion for compassionate release prior to

  exhaustion. (Id. at 4.) Accordingly, the Government argues that the Court should deny the

  Motion. (Id.)

         In his Reply, Defendant argues that he exhausted administrative remedies because

  more than thirty days have lapsed since he requested the Warden of FCI-Miami to file a

  motion for compassionate release on Defendant’s behalf. (D.E. 435 at 1.) Defendant

  further argues that the Court has the authority to modify his sentence to include home

  confinement. (Id. at 1-2 (citing United States v. Barbuto, 18-cr-80122-Middlebrooks, D.E.

  314 (S.D. Fla. Apr. 28, 2020); United States v. Hernandez, 18-cr-20474-Altonaga, D.E. 42

  (S.D. Fla. Apr. 2, 2020); United States v. Minor, 18-cr-80152-Middlebrooks, D.E. 35 (S.D.

  Fla. Apr. 17, 2020); United States v. Suarez, 18-cr-20175-Cooke, D.E. 180 (S.D. Fla. Arp.

  20, 2020); United States v. Hernandez, 16-cr-20091-Williams, D.E. 561 (S.D. Fla. Apr. 3,

  2020); United States v. Oreste, 14-cr-20349-Scola, D.E. 200 (S.D. Fla. Apr. 6, 2020)).)

  Defendant disagrees with the Government’s assertion that BOP is taking the pandemic very

                                              7
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 8 of 25



  seriously, noting that BOP staff have filed an “Imminent Danger Report” with the

  Occupational Safety and Health Administration on the grounds that BOP is not following

  Centers for Disease Control (“CDC”) guidelines and is not doing enough to curb the spread

  of the virus. (Id. at 2.) He argues that social distancing and good hygiene “are simply not

  possible while incarcerated[,]” and therefore he is necessarily at less of a risk if he released.

  (Id. at 3.) Defendant attaches to his Reply various medical records dated between February

  2016 and January 2018 which, according to Defendant, “confirm that Mr. Israel’s medical

  conditions—heart attacks, open heart surgeries, anemia, continued irregular heart

  readings—are on-going, very serious, and very real.” (Id. at 4 (citing D.E. 435-2).) He

  argues that pursuant to CDC guidelines, persons with heart conditions are at high risk for

  fatal complications for COVID-19.          (Id. at 4 (citing Centers for Disease Control,

  Coronavirus Disease 2019 (COVID-19), People at increased risk for severe illness,

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

  risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus %2F2019-

  ncov%2Fneed-extra-precautions%2Fpeople-at-higher-risk.html).)

         On May 13, 2020, the Court issued a Paperless Order directing Defendant to file on

  the docket a copy of the request for compassionate release he submitted the Warden of

  FCI-Miami. (D.E. 436.) The Court directed the Government to respond to (1) the

  Defendant’s request to the Warden and (2) the medical records Defendant attached to his

  Reply brief. (Id.) The Court also permitted Defendant to reply to the Government’s

  Response on these issues. (Id.)



                                                 8
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 9 of 25



          Defendant, through counsel, filed a Supplemental Brief in Further Support of his

  Motion.    (D.E. 437.)   Therein, counsel for Defendant indicates that Defendant “is

  attempting to mail counsel a copy of his request that he submitted to the Warden on March

  31, 2020[,]” but to that point counsel had not received it. (Id. at 1.) However, on May 22,

  2020, Defendant filed the request he submitted to the Warden of FCI-Miami pro se. (D.E.

  438.)

          On May 29, 2020, Government filed its Supplemental Response, withdrawing its

  prior argument that Defendant failed to exhaust administrative remedies: “The United

  States is satisfied that the defendant submitted a proper application to the Warden of his

  Bureau of Prisons (BOP) institution more than 30 days ago, and has not received a

  response. This gives the court jurisdiction to consider his motion.” (D.E. 439 at 1.)

  However, it reasserted “its position that the court cannot order the BOP to place an inmate

  on home confinement as part of his prison sentence[,]” arguing that in the cases cited by

  Defendant, the Courts reduced the defendants’ sentences to time served and ordered home

  confinement as a condition of supervised release. (Id.) The Government asserts that “[t]hat

  option is available in this case.” (Id.) The Government also maintains that BOP is

  adequately addressing the pandemic. (Id. 2-3.) The Government further argues that the

  medical records Defendant submitted are so outdated that they are insufficient to carry his

  burden “of showing that he currently suffers from infirmities that make him so susceptible

  to severe effects from Covid-19 infection that it constitutes an extraordinary and

  compelling reason to release him.” (Id. at 2.)



                                               9
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 10 of 25



          The defendant may be in the same condition today as then. He may be worse.
          He also may have improved with reasonable medical care. This court should
          not have to guess at what his current condition is; he has the responsibility to
          provide documentation of his current condition. He has failed to do so.

   (Id.) Thus, the Government argues that although prison conditions may not be ideal “for

   controlling this very contagious disease[,]” and although Defendant’s “physical condition

   is not good[,]” the compassionate release statute “was not intended to empty out the prison

   system in the event of a contagious epidemic. It is designated to apply only to inmates

   seeking relief under situations that are extraordinary and compelling as to them

   individually.” (Id. at 3.) The Government argues that Defendant has not carried his burden

   of demonstrating that “his current condition is so poor that he qualifies for relief because

   of the possibility that he may become infected and be unable to recover if he remains in

   prison.” (Id.)

          Defendant, through counsel, filed a Supplemental Reply arguing that “[n]ew

   Department of Justice guidance directs prosecutors to concede that ‘extraordinary and

   compelling’ reasons exist where a defendant suffers from a documented medical condition

   identified by the Centers for Disease Control (CDC) that places him at higher risk from

   COVID-19[,]” (D.,E. 444 at 1 (citing United States v. Feucht, 11-cr-60025-Middlebrooks,

   D.E. 51 (S.D. Fla. May 26, 2020))), the CDC lists “[s]erious heart conditions, including

   heart failure, coronary artery disease, congenital heart disease, cardiomyopathies, and

   pulmonary hypertension” as high-risk medical conditions, (id. (citing United States v.

   Firebaugh, Case No. 16-cr-20341-Ungaro, D.E. 43 (S.D. Fla. June 1, 2020)), and

   Defendant “has provided evidence to the Court, in the form of BOP records, that he suffers


                                                10
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 11 of 25



   from serious heart conditions, including heart failure, and hypertension[,]” (id. (citing D.E.

   435-2)).    Defendant argues that “serious heart conditions, like heart failure and

   hypertension, are chronic conditions that do not go away,” so the BOP records are not

   outdated. (Id. at 1-2.) He further argues that statistics show that the prison population is

   more susceptible to a COVID-19 infection than the general population. (Id. at 2-4.)

          a)     Exhaustion

          “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes

   a final judgment” and may not be modified by a district court except in limited

   circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. §

   3582(b)3); see also United States v. Armstrong, 347 F.3d 905, 909 (11th Cir. 2003)

   (“Congress has allowed for limited exceptions to the rule of finality . . . .”). Specifically,

   a federal “court may not modify a term of imprisonment once it has been imposed except”

   in the three circumstances defined by Congress in 18 U.S.C. § 3582(c). See United States

   v. Maiello, 805 F.3d 992, 999 (11th Cir. 2015) (“[A] court may only modify a sentence

   (once it is final) when limited exceptions apply. 18 U.S.C. § 3582(c). That is, courts only

   have the authority to reduce a sentence which is part of a final judgment because Congress

   placed that authority in the hands of the judiciary in the first place.”); United States v.




          3
                  Section 3582(b) provides: “Notwithstanding the fact that a sentence to
   imprisonment can subsequently be--(1) modified pursuant to the provisions of subsection (c); (2)
   corrected pursuant to the provisions of rule 35 of the Federal Rules of Criminal Procedure and
   section 3742; or (3) appealed and modified, if outside the guideline range, pursuant to the
   provisions of section 3742; a judgment of conviction that includes such a sentence constitutes a
   final judgment for all other purposes.”
                                                 11
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 12 of 25



   Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010) (“The authority of a district court to

   modify an imprisonment sentence is narrowly limited by statute.”).

          Relevant here, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

   authorizes a Court to reduce a term of imprisonment “upon motion of the defendant after

   the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

   of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

   receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]”

   Thus, Defendant is permitted to file a motion for reduction of sentence only after he has

   exhausted his administrative remedies. See Rodriguez-Orejuela, __ F. Supp. 3d __, 2020

   WL 2050434, at *4 (S.D. Fla. Apr. 28, 2020) (“Rodriguez-Orejuela moves for

   compassionate release under 18 U.S.C. § 3582(c)(1)(A), which was amended by the First

   Step Act to allow defendants, like Rodriguez-Orejuela, to petition a court after first

   exhausting their administrative remedies with the BOP.”); United States v. Milner, __ F.

   Supp. 3d __, Case No. 5:16-CR-32-5 (LAG-CHW), 2020 WL 2744088, at *2 (M.D. Ga.

   Apr. 20, 2020) (“Section 3582(c)(1)(A), therefore, sets out two requirements for a

   defendant to be entitled to relief: exhaustion of administrative remedies and extraordinary

   and compelling reasons warranting a sentence reduction.”); United States v. Zywotko, __

   F. Supp. 3d __, Case No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1 (M.D. Fla.

   Mar. 27, 2020) (“[S]ince Defendant has failed to exhaust his administrative remedies, the

   Court does not possess authority to grant relief under § 3582(c)(1)(A)(i).”).




                                                12
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 13 of 25



         To satisfy Section 3582(c)(1)(A)’s exhaustion requirement, a prisoner must first

   make a written request to the Warden of his institution that includes, at a minimum, the

   following information:

         (1) The extraordinary or compelling circumstances that the inmate believes
         warrant consideration.

         (2) Proposed release plans, including where the inmate will reside, how the
         inmate will support himself/herself, and, if the basis for the request involves
         the inmate’s health, information on where the inmate will receive medical
         treatment, and how the inmate will pay for such treatment.

   28 C.F.R. § 571.61(a). The prisoner may file a motion under Section 3582(c)(1)(A) after

   either: (1) thirty days have lapsed since the Warden received the request; or (2) after

   exhausting all administrative rights to appeal BOP’s decision not to file a motion on the

   prisoner’s behalf, see 28 C.F.R. § 571.63—whichever is earlier.              18 U.S.C. §

   3582(c)(1)(A). In order to exhaust administrative appeals, a prisoner has 20 calendar days

   to appeal the Warden’s decision to the Regional Director. 28 C.F.R. § 542.15(a). If

   dissatisfied with the Regional Director’s decision, the prisoner is required to appeal to

   BOP’s General Counsel within 30 calendar days of the Regional Director’s response. Id.

         Section 3582(c)(1)(A)’s exhaustion requirement is mandatory. United States v.

   Raia, 954 F.3d 594, 597 (3d Cir. 2020).

         Here, the Government has withdrawn its argument that the Motion should be denied

   for failure to exhaust administrative remedies based on the fact that Defendant “submitted

   a proper application to the Warden of his Bureau of Prisons (BOP) institution more than

   30 days ago, and has not received a response.” (See Supp. Resp. at 1.) Although the



                                               13
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 14 of 25



   Government asserts that “[t]his gives the court jurisdiction to consider his motion[,]” the

   Court disagrees with the Government’s legal conclusion.

          The statute does not place a thirty-day waiting period on the Court’s authority to

   entertain the motion; rather, it places a thirty-day waiting period on the prisoner’s ability

   to file the motion on his own behalf. See 18 U.S.C. § 3582(c)(1)(A) (stating that a

   Defendant may file a motion for compassionate release on his own behalf only after “the

   defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

   Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

   of such a request by the warden of the defendant's facility, whichever is earlier”). Here,

   Defendant submitted his request to the Warden on March 31, 2020. (See D.E. 438 at 5.)

   However, he did not (1) exhaust his administrative rights to appeal the Warden’s decision,

   or (2) wait thirty days from the date the Warden received his request before filing the instant

   Motion on April 17, 2020. (D.E. 432.) Accordingly, Defendant failed to satisfy the

   statutory exhaustion requirement. See United States v. Montoya-Clavijo, Case No. 11-

   20809-Cr-Lenard, D.E. 177 (S.D. Fla. June 25, 2020) (finding that the defendant failed to

   satisfy the statutory exhaustion requirement because he filed his motion before thirty days

   had lapsed since the Warden of his institution received his request); United States v. Claro,

   Case No. 09-20922-Cr-Lenard, D.E. 158 (S.D. Fla. June 10, 2020) (finding that the

   defendant failed to satisfy the statutory exhaustion requirement because he filed his motion

   twenty days after the Warden of his institution received his request).

          Consequently, the Motion is procedurally defective. See United States v. Montanez,

   Case # 15-CR-122-FPG, 2020 WL 2183093, at *1-11 (W.D.N.Y. May 5, 2020) (denying

                                                 14
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 15 of 25



   motion for compassionate release without prejudice as “procedurally defective” because it

   was filed less than thirty days after the defendant requested the warden to file a motion for

   compassionate release on his behalf, and providing a very thorough analysis as to why

   Section 3582(c)(1)(A)’s statutory exhaustion requirement, and in particular the thirty-day

   lapse requirement, is mandatory and must be enforced); United States v. Gonzalez, No.

   3:17-cr-00062 (JAM), 2020 WL 2079110, at *4-7 (D. Conn. Apr. 30, 2020) (same); United

   States v. Cassidy, 17-CR-116S, 2020 WL 1969303, at *7 (W.D.N.Y. Apr. 24, 2020)

   (same); United States v. Vence-Small, __ F. Supp. 3d __, 2020 WL 1921590, at *4-6 (D.

   Conn. Apr. 20, 2020) (same); see also Montoya-Clavijo, Case No. 11-20809-Cr-Lenard,

   D.E. 177 (S.D. Fla. June 25, 2020) (same); Claro, Case No. 09-20922-Cr-Lenard, D.E. 158

   (S.D. Fla. June 10, 2020) (same).

          To the extent that Defendant argues that the Court should waive the exhaustion

   requirement, (see Mot. at 13-17), the Court finds that it is without authority to do so.

   Section 3582(c)(1)(A)’s exhaustion requirement is mandatory, Raia, 954 F.3d at 597;

   “neither the statute nor case law creates any special exception to the mandatory language

   that the BOP essentially must be given at least thirty days to consider any request for

   compassionate release.” United States v. Winner, __ F. Supp. 3d __, CR 117-034, 2020

   WL 2124594, at *1 (S.D. Ga. Apr. 24, 2020) (citing Ross v. Blake, __ U.S. __, 136 S. Ct.

   1850, 1856 (2016)).4


          4
                   In Ross v. Blake, __ U.S. __, 136 S. Ct. 1850, the Supreme Court analyzed the
   exhaustion requirement under the Prison Litigation Reform Act of 1995 (“PLRA”), which
   provides: “No action shall be brought with respect to prison conditions under section 1983 of this
   title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional
                                                  15
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 16 of 25



          This waiting period is appropriate because the BOP is better positioned to
          assess an individual inmate’s present circumstances. In the context of the
          COVID-19 pandemic, where the BOP has implemented policies and
          proactive measures to protect the health and safety of its prisons’
          populations, and where the Attorney General has directed the BOP to
          “immediately maximize appropriate transfers to home confinement . . . where
          COVID-19 is materially affecting operations,” the expertise and informed
          assessment of the BOP should not be heedlessly omitted from the process.

   Id. (citing Raia, 954 F.3d at 597 (“Given BOP’s shared desire for a safe and healthy prison

   environment, we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion

   requirement takes on added—and critical—importance. And given the Attorney General’s

   directive that BOP ‘prioritize the use of [its] various statutory authorities to grant home


   facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a)
   (emphasis added). The Court noted that “mandatory exhaustion statutes like the PLRA establish
   mandatory exhaustion regimes, foreclosing judicial discretion.” Ross, 136 S. Ct. at 1857.
   However, the Court noted that “the PLRA contains its own, textual exception to mandatory
   exhaustion. Under § 1997e(a), the exhaustion requirement hinges on the ‘availab[ility]’ of
   administrative remedies: An inmate, that is, must exhaust available remedies, but need not exhaust
   unavailable ones.” Id. at 1858. The Eleventh Circuit has observed that

          [t]he Supreme Court has identified at least three scenarios “in which an
          administrative remedy, though officially on the books, is not capable of use to
          obtain relief”: (1) where officers are “unable or consistently unwilling to provide
          any relief to aggrieved inmates,” such that the remedy operates as “a simple dead
          end”; (2) where the remedy is essentially “unknowable” such that no ordinary
          prisoner can understand what it requires; and (3) where “prison administrators
          thwart inmates from taking advantage of a grievance process through machination,
          misrepresentation, or intimidation.” Id. at 1859–60 (quotation omitted).

   Montalban v. Doe, __ F. App’x __, 2020 WL 704911, at *4 (11th Cir. 2020) (citing Ross, 136 S.
   Ct. at 1858).

           However, the mandatory exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) does not
   contain a similar textual exception hinging exhaustion on the “availability” of administrative
   remedies. Rather, it simply (and clearly) requires that a defendant “fully exhaust[] all
   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
   defendant’s behalf” or wait thirty days after the Warden receives a request before a defendant can
   file a motion for compassionate release on his own behalf. 18 U.S.C. § 3582(c)(1)(A) (emphases
   added).
                                                  16
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 17 of 25



   confinement for inmates seeking transfer in connection with the ongoing COVID-19

   pandemic,’ we anticipate that the statutory requirement will be speedily dispatched in cases

   like this one.”) (quoting Memo. from Att’y Gen. to Dir., Bureau of Prisons 1 (Mar. 26,

   2020), available at https://www.justice.gov/file/1262731/download (last visited May 13,

   2020))).

          To the extent that Defendant argues that exhaustion would have been futile, the

   argument fails as a matter of law. See Richardson v. Reno, 162 F.3d 1338, 1374 (11th Cir.

   1998), judgment vacated on other grounds, 526 U.S. 1142 (1999), reaff’d and reinstated,

   180 F.3d 1311 (11th Cir. 1999), overruled on other grounds by I.N.S. v. St. Cyr, 533 U.S.

   289, 312 (2001).     In Richardson, the Eleventh Circuit held that “statutorily created

   exhaustion requirements bind the parties and the courts.           When a statute requires

   exhaustion, a petitioner’s failure to do so deprives [the] Court of jurisdiction. Importantly,

   mandatory statutory exhaustion is not satisfied by a judicial conclusion that the requirement

   need not apply due to futility.” Id. (emphasis added) (citing Weinberger v. Salfi, 422 U.S.

   749, 766 (1975)). See also Karam v. U.S. Citizenship & Immigration Servs., 373 F. App’x

   956, 958 (11th Cir. 2010) (same); Jaimes v. United States, 168 F. App’x 356, 359 n.4 (11th

   Cir. 2006) (same); Hicks v. Jordan, 165 F. App’x 797, 799 n.2 (11th Cir. 2006) (same);

   Gallo Cattle Co. v. U.S. Dep’t of Agric., 159 F.3d 1194, 1197 (9th Cir. 1998) (“[W]hile

   judicially-created exhaustion requirements may be waived by the courts for discretionary

   reasons, statutorily-provided exhaustion requirements deprive the court of jurisdiction and,

   thus, preclude any exercise of discretion by the court.”). Accordingly, the Court denies

   Defendant’s request to waive the exhaustion requirement.

                                                17
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 18 of 25



          Because Defendant failed to exhaust his administrative remedies, the Court is

   without authority to consider the Motion and need not analyze whether Defendant would

   otherwise qualify for a sentence reduction under Section 3582(c)(1)(A) and U.S.S.G. §

   1B1.13 n.1. See United States v. Gray, Criminal Action No. 2:01-00007-KD-C, 2020 WL

   2132948, at *6 (S.D. Ala. May 4, 2020) (finding that because the defendant failed to

   exhaust her administrative remedies “the Court lacks authority to consider her motion”);

   Guzman v. United States, No.: 3:10-CR-161-TAV-DCP, No.: 3:15-cv-57-TAV, 2019 WL

   1966106, at *2 (E.D. Tenn. May 2, 2019) (finding that the court “lacks statutory

   authorization to modify defendant’s sentence under § 3582(c)(1)(A)” where the defendant

   did not establish exhaustion of administrative remedies). see also United States v. Estrada

   Elias, Criminal Action No. 6: 06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21,

   2019) (“The First Step Act of 2018 expands the criteria for compassionate release and gives

   defendants the opportunity to appeal the Bureau of Prisons’ denial of compassionate

   release. Pub. L. No. 115-391, § 603(b). However, it does not alter the requirement that

   prisoners must first exhaust administrative remedies before seeking judicial relief.”).

          However, even assuming arguendo that Defendant did exhaust his administrative

   remedies, or assuming arguendo that the Government waived the exhaustion requirement

   by withdrawing its argument that the Motion should be denied for failure to exhaust

   administrative remedies, the Motion fails on the merits for the reasons discussed in the next

   section.5 See United States v. Park, __ F. Supp. 3d __, 2020 WL 1970603, at *2 (S.D.N.Y.


          5
                    For present purposes only, the Court assumes without deciding that the Government
   has the ability to waive the exhaustion requirement. In this regard, the Court notes that some courts
                                                    18
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 19 of 25



   2020) (proceeding to the merits of a motion for compassionate release where “the

   Government has agreed to waive exhaustion”).

          b)      Merits

          Assuming arguendo that Defendant did exhaust his administrative remedies or that

   the Government waived the exhaustion requirement, (see supra Note 5), the Motion fails

   on the merits. First, to the extent that Defendant seeks release to home confinement, the

   Court is without authority to grant the requested relief. Pursuant to 18 U.S.C. § 3621(b),

   it is the Bureau of Prisons, not the district court, that designates a prisoner’s place of


   have found that Section 3582(c)(1)(A)’s exhaustion requirement is a “claim processing” rule
   subject to waiver by the Government, while other courts have found that exhaustion is a
   jurisdictional prerequisite not subject to waiver. Compare United States v. McIndoo, __ F. Supp.
   3d __, 1:15-CR-00142 EAW, 2020 WL 2201970, at *6 (W.D.N.Y. May 6, 2020) (finding that
   Section 3582(c)(1)(A)’s exhaustion requirement is not a jurisdictional prerequisite, but rather a
   claim-processing rule that must be enforced if raised, but which may be waived by the Government
   or forfeited by the Government) (citations omitted), with United States v. Johnson, __ F. Supp. 3d
   __, 2020 WL 1663360, at *2-3 (D. Md. Apr. 3, 2020) (finding that Section 3582(c)(1)(A)’s
   exhaustion requirement is “jurisdictional in nature” and not subject to judicial waiver). According
   to the Johnson court, the Fifth, Ninth, and Tenth Circuits have concluded that Section
   3582(c)(1)(A)’s exhaustion requirement is jurisdictional, 2020 WL 1663360, at *4 (citing United
   States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010); United States v. Spears, 824 F.3d 908, 917
   (9th Cir. 2016); United States v. McGaughy, 670 F.3d 1149, 1158 (10th Cir. 2012), while the
   Seventh Circuit has found that it is not jurisdictional, id. (citing United States v. Taylor, 778 F.3d
   667, 671 (7th Cir. 2015)).
           It does not appear that the Eleventh Circuit has addressed the issue. However, its opinion
   in Richardson suggests that Section 3582(c)(1)(A)’s exhaustion requirement is jurisdictional and
   not subject to waiver by the Court or the Government. 162 F.3d at 1374. As discussed above, in
   Richardson, the Eleventh Circuit held that “statutorily created exhaustion requirements bind the
   parties and the courts. When a statute requires exhaustion, a petitioner’s failure to do so deprives
   [the] Court of jurisdiction.” Id. The Court further observed that “mandatory statutory exhaustion
   is not satisfied by a judicial conclusion that the requirement need not apply due to futility.” Id.
   (citing Weinberger v. Salfi, 422 U.S. 749, 766 (1975). Thus, while Richardson found that the
   PLRA’s exhaustion requirement was not subject to judicial waiver based on a finding of futility,
   it did not address whether it was subject to waiver by the Government. However, it’s statement
   that statutory exhaustion requirements are jurisdictional would appear to require a finding that
   Section 3582(c)(1)(A)’s exhaustion requirement is jurisdictional and cannot be waived by the
   Court or the Government.
                                                    19
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 20 of 25



   imprisonment. Pursuant to 18 U.S.C. § 3624(c)(2), it is BOP, not the district court, that

   has the authority “to place a prisoner in home confinement for the shorter of 10 percent of

   the term of imprisonment of that prisoner or 6 months.” See United States v. Campbell,

   No. 3:12-CR-24 (CAR), 2014 WL 12911957, at *1 (M.D. Ga. Sept. 17, 2014)

   (“Defendant’s request to be placed on home confinement lies within the sole discretion of

   the BOP . . . .”). Although Section 12003(b)(2) of the CARES Act expanded the time that

   BOP can place an inmate in home confinement during the COVID-19 pandemic, see Pub.

   L. No. 116-136, 134 Stat. 281, § 12003(b)(2), it did not grant district courts the authority

   to order home confinement. See United States v. Daniels, CASE NO. 4:08-CR-0464-SLB,

   2020 WL 1938973, at *1-2 (N.D. Ala. Apr. 22, 2020); United States v. Read-Forbes,

   CRIMINAL ACTION No. 12-20099-01-KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,

   2020).

            Although the Court does not have the authority to order a prisoner’s release to home

   confinement, the Court does have the authority to reduce a defendant’s sentence to time-

   served, impose a term of supervised release, and order home confinement as a condition of

   supervised release. See, e.g., United States v. Ben-Yhwh, __ F. Supp. 3d __, 2020 WL

   1874125, at *7 (D. Haw. Apr. 13, 2020) (reducing sentence to time served and ordering

   home confinement as a condition of supervised release); United States v. Dimasi, 220 F.

   Supp. 3d 173, 198 (D. Mass. 2016) (same). The Government concedes that “[t]hat option

   is available in this case.” (See Supp. Resp. at 1.) In fact, this is precisely the action the

   Court took in all of the cases Defendant cited in support of his argument that the Court

   could release him to home confinement. (See Reply at 1-2 (citing United States v. Barbuto,

                                                 20
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 21 of 25



   18-cr-80122-Middlebrooks, D.E. 314 (S.D. Fla. Apr. 28, 2020); United States v.

   Hernandez, 18-cr-20474-Altonaga, D.E. 42 (S.D. Fla. Apr. 2, 2020); United States v.

   Minor, 18-cr-80152-Middlebrooks, D.E. 35 (S.D. Fla. Apr. 17, 2020); United States v.

   Suarez, 18-cr-20175-Cooke, D.E. 180 (S.D. Fla. Arp. 20, 2020); United States v.

   Hernandez, 16-cr-20091-Williams, D.E. 561 (S.D. Fla. Apr. 3, 2020); United States v.

   Oreste, 14-cr-20349-Scola, D.E. 200 (S.D. Fla. Apr. 6, 2020)).) However, for the reasons

   that follow, the Court finds that Defendant has not established extraordinary and

   compelling circumstances warranting relief.

          First, the Court agrees with the Government that Defendant has failed to establish

   that his current health condition is sufficiently serious to warrant compassionate release.

   The most recent health records Defendant filed with the Court are dated between December

   2017 and January 2018. (See D.E. 435-2.) On December 15, 2017, it appears he was

   diagnosed with acute myocardial ischemia, which “occurs when blood flow to your heart

   is reduced, preventing the heart muscle from receiving enough oxygen[,]” and is “usually

   the result of a partial or complete blockage of your heart's arteries[.]” Mayo Clinic,

   Myocardial      ischemia,      available      at    https://www.mayoclinic.org/diseases-

   conditions/myocardial-ischemia/symptoms-causes/syc-20375417 (last visited July 9,

   2020). However, according to his Motion, in January 2018, Defendant underwent open

   heart surgery, (Mot. at 2), so it is unclear whether he is still suffering from myocardial

   ischemia.

          In his discharge papers from January 9, 2018, the only “active” problem listed is

   “anemia,” (D.E. 435-2 at 5), which “is a condition in which you lack enough healthy red

                                               21
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 22 of 25



   blood cells to carry adequate oxygen to your body’s tissue.” Mayo Clinic, Anemia,

   available       at       https://www.mayoclinic.org/diseases-conditions/anemia/symptoms-

   causes/syc-20351360 (last visited July 9, 2020). Anemia does not appear to be on the list

   of medical conditions that cause an increased risk for COVID-19 infections. See Centers

   for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19), available at

   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

   medical-

   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2

   F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited July 9,

   2020).

            On January 15, 2018, Defendant was diagnosed with “failure to thrive,” (D.E. 435-

   2 at 8), which is “a state of decline that is multifactorial and may be caused by chronic

   concurrent diseases and functional impairments. Manifestations of this condition include

   weight loss, decreased appetite, poor nutrition, and inactivity.”             American Family

   Physician,           Geriatric     Failure            to         Thrive,       available      at

   https://www.aafp.org/afp/2004/0715/p343.html (last visited July 9, 2020). Failure to thrive

   does not appear to be on the list of medical conditions that cause an increased risk for

   COVID-19 infections. See Centers for Disease Control and Prevention, Coronavirus

   Disease      2019    (COVID-19),    available    at        https://www.cdc.gov/coronavirus/2019-

   ncov/need-extra-precautions/people-with-medical-

   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2



                                                   22
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 23 of 25



   F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited July 9,

   2020).

            On January 21, 2018, Defendant was diagnosed with “incontinence, confusion,

   [and] unstable gait.” (D.E. 485-2 at 9.) None of these conditions appear to be on the list

   of medical conditions that cause an increased risk for COVID-19 infections. See Centers

   for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19), available at

   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

   medical-

   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2

   F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited July 9,

   2020).

            Although it is undisputed that Defendant had a history of heart problems, and

   “serious heart conditions” do appear on the CDC’s list of conditions that cause an increased

   risk for COVID-19 infections, see id., the evidence before the Court is simply insufficient

   to conclude that Defendant’s current health condition constitutes an extraordinary and

   compelling reason for compassionate release under U.S.S.G. § 1B1.13 Application Note

   1(A) (“Medical Condition of the Defendant”). Defendant has provided no evidence that

   any of his conditions constitute a “terminal illness” as that term is defined in the

   Application Note, or that he suffers from a condition that “substantially diminishes the

   ability of the defendant to provide self-care within the environment of a correctional facility

   and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 n.1(A). Thus,



                                                 23
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 24 of 25



   the Court finds that Defendant has failed to establish an extraordinary and compelling

   reason warranting a sentence reduction under U.S.S.G. § 1B1.13 n.1(A).

          The Court further finds that under the circumstances of this case, the combination

   of Defendant’s history of heart conditions and the COVID-19 pandemic does not present

   an “other” extraordinary and compelling reason under U.S.S.G. § 1B1.13 n.1(D). First,

   Defendant has not shown that COVID-19 presents a major threat at FCI-Miami. BOP has

   implemented an action plan to mitigate the spread of COVID-19. See Federal Bureau of

   Prisons,     BOP       Implementing        Modified       Operations,      available      at

   https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 13, 2020).           It

   appears that BOP’s action plan has been fairly successful at FCI-Miami: according to

   BOP’s website, only four staff members and just sixteen inmates out of a total of 998 at

   FCI-Miami have tested positive for COVID-19—a rate of less than 2%—with zero deaths.

   See Federal Bureau of Prisons, COVID-19 Cases, Miami FCI, available at

   https://www.bop.gov/coronavirus/ (last visited July 9, 2020). Defendant has presented no

   evidence that BOP is mismanaging its response to COVID-19 at FCI-Miami that may

   warrant a finding that compassionate release is merited. See United States v. Beck, 425 F.

   Supp. 573, 581-82 (M.D.N.C. 2019) (finding that BOP’s mismanagement of prisoner’s

   breast cancer constituted extraordinary and compelling reason for sentence reduction).

   “‘General concerns about possible exposure to COVID-19 do not meet the criteria for

   extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

   Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.’” United

   States v. Zywotko, Case No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *2 (M.D.

                                               24
Case 1:95-cr-00314-JAL Document 445 Entered on FLSD Docket 07/10/2020 Page 25 of 25



   Fla. Mar. 27, 2020) (quoting United States v. Eberhart, Case No. 13-cr-00313-PJH-1, 2020

   WL 1450745 at *2 (N.D. Cal. Mar. 25, 2020)). For these reasons, the Court finds that

   Defendant’s history of heart conditions coupled with the COVID-19 pandemic does not

   does not present an extraordinary and compelling reason to reduce Defendant’s sentence.6

   See Rodriguez-Orejuela, __ F. Supp. 3d __, 2020 WL 2050434, at *8 (denying

   compassionate release because, inter alia, there were no confirmed cases of COVID-19 at

   the defendant’s institution).

   IV.     Conclusion

           Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion for

   Order Reducing Sentence or Modifying Judgment to Allow Remainder of Sentence to be

   Served on Home Confinement Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (D.E. 432) is

   DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida this 10th day of July,

   2020.


                                                ____________________________________
                                                JOAN A. LENARD
                                                UNITED STATES DISTRICT JUDGE




           6
                   Because Defendant has not demonstrated extraordinary and compelling reasons to
   reduce his sentence, the Court need not consider the Section 3553(a) factors. See 18 U.S.C. §
   3582(c)(1)(A) (providing that a court may reduce a term of imprisonment “after considering the
   factors set forth in section 3553(a) to the extent that they are applicable, if it finds that--(i)
   extraordinary and compelling reasons warrant such a reduction”).
                                                  25
